1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     hannah_labaree@fd.org
5
6    Attorneys for Defendant
     GUILLERMO JOSE LEON RAMIREZ
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    )   Case No. 2:19-cr-00012 MCE
                                                  )
13                        Plaintiff,              )   STIPULATION REGARDING EXCLUDABLE
                                                  )   TIME PERIODS UNDER SPEEDY TRIAL
14               vs.                              )   ACT; ORDER
                                                  )
15   GUILLERMO JOSE LEON RAMIREZ,                 )   DATE: August 8, 2019
                                                  )   TIME: 10:00 a.m.
16      Defendant.                                )   COURT: Hon. Morrison C. England, Jr.
                                                  )
17                                                )
18
19          1. By previous order, this matter was set for status on August 8, 2019.
20          2. By this stipulation, the defendant now moves to continue the status conference until
21   September 12, 2019 at 9:15 a.m., and to exclude time between August 8, 2019, at 10:00 a.m.,
22   under Local Code T4.
23          3. The parties agree and stipulate, and request that the Court find the following:
24          a)         The government has represented that the discovery associated with this case
25          includes more than 100 pages of written discovery, as well as numerous audio and video
26          files and spreadsheets of calls and text messages. All of this discovery has been either
27          produced directly to counsel and/or made available for inspection and copying.
28

                                                       -1-
1          b)     On or about March 20, 2019, the government produced additional audio/video
2          discovery.
3          c)     Counsel for defendant desires additional time review this discovery, to consult
4          with her client, and to otherwise prepare for trial.
5          d)     Counsel for defendant believes that failure to grant the above-requested
6          continuance would deny her the reasonable time necessary for effective preparation,
7          taking into account the exercise of due diligence. In particular, counsel for defendant has
8          a trial scheduled in another case for August 20, 2019, that is expected to last two weeks
9          e)     The government does not object to the continuance.
10         f)     Based on the above-stated findings, the ends of justice served by continuing the
11         case as requested outweigh the interest of the public and the defendant in a trial within
12         the original date prescribed by the Speedy Trial Act.
13         g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
14          et seq., within which trial must commence, the time period of August 8, 2019 to
15          September 12, 2019 at 10:00 a.m., inclusive, is deemed excludable pursuant to 18
16          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance
17          granted by the Court at defendant’s request on the basis of the Court’s finding that the
18          ends of justice served by taking such action outweigh the best interest of the public and
19          the defendant in a speedy trial.
20         4.     Nothing in this stipulation and order shall preclude a finding that other provisions
21         of the Speedy Trial Act dictate that additional time periods are excludable from the
22         period within which a trial must commence.
23   ///
24
25   ///
26
27   ///
28

                                                     -2-
1    IT IS SO STIPULATED.
2    Dated: August 6, 2019     Respectfully submitted,
3                              HEATHER E. WILLIAMS
4                              Federal Defender

5                              /s/ Hannah R. Labaree
                               HANNAH R. LABAREE
6                              Assistant Federal Defender
7    DATED: August 6, 2019     MCGREGOR W. SCOTT
8                              United States Attorney

9                              /s/ David Spencer
                               DAVID SPENCER
10                             Assistant United States Attorney
                               Attorney for Plaintiff
11
12
13
14                             ORDER
15
           IT IS SO ORDERED.
16
     Dated: August 6, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                 -3-
